IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0820
                               Filed June 19, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ARTHUR JAMES MOLLO III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, Paul B. Ahlers (plea)

and Kim M. Riley (sentencing), District Associate Judges.



      Arthur Mollo III appeals from judgment and sentence entered upon his guilty

plea. AFFIRMED.




      Dylan J. Thomas, Mason City, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.




      Considered by Vogel, C.J., Bower, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


DANILSON, Senior Judge.

       Arthur Mollo III appeals from judgment and sentence entered upon his guilty

plea to identity theft, contending counsel was ineffective in allowing the plea where

there was no factual basis that the victim was a “person” and in failing to object to

the court’s consideration of risk assessment tests in sentencing. He also asserts

the court considered an improper factor when imposing sentence.

       In order to prevail on a claim of ineffective assistance of counsel, Mollo must

prove by a preponderance of the evidence that counsel breached an essential duty

and prejudice resulted. See State v. Schminkey, 597 N.W.2d 785, 788 (Iowa

1999). If “a factual basis for a charge does not exist, and trial counsel allows the

defendant to plead guilty anyway, counsel has failed to perform an essential duty.”

Id. In deciding whether a factual basis exists, we consider the entire record before

the district court at the guilty plea hearing, including any statements made by the

defendant, facts related by the prosecutor, the minutes of testimony, and the

presentence report. State v. Ortiz, 789 N.W.2d 761, 768 (Iowa 2010).

       The minutes of testimony show the following: Alesha Sigmeth Roberts is a

licensed attorney in Clarion and the proprietor of Sigmeth Roberts Law, PLC. In

2016, Sigmeth Roberts represented Mollo. During her representation, Mollo came

into her office for appointments and she sent him correspondence through the mail.

       In February of 2017, Sigmeth Roberts received her bank statement from

First Citizens Bank in Clarion for her law firm’s business account. The bank

statement showed three checks that appeared suspicious.            Sigmeth Roberts

checked her records against the bank statement and reported the questionable

transactions to First Citizens Bank and to law enforcement.
                                         3


        Sigmeth Roberts obtained copies of the three questionable checks; the

numbers on the checks did not match the check numbers for Sigmeth Roberts’s

firm’s checking account. Check number 3567 was written to “Arthur James Mollo”

in the amount of $477.94. Check number 10359 was written to “Jill Kelly” in the

amount of $491.94. Check number 10354 was written to “Charis Bodady” in the

amount of $477.94. The account holder on all three checks was “Bio Tronics

Security Systems.” All three checks were cashed at a Hy-Vee grocery store in

Ames.

        Police obtained video surveillance from Hy-Vee at the times the checks

were cashed. Sigmeth Roberts watched the video and identified Mollo as one of

the three people who cashed the checks. Sigmeth Roberts did not give Mollo,

Kelly, or Bodady permission to use her checking account information or permission

to withdraw money from her firm’s checking account.

        Mollo was charged with identify theft, conspiracy, and being a habitual

offender. Pursuant to a plea agreement, Mollo pled guilty to the charge of identity

theft with no habitual-offender enhancement and the State agreed to dismiss the

conspiracy charge. At the plea hearing, the following factual basis was provided:

               THE DEFENDANT: I used the account number of Alesha
        Sigmeth Roberts’ law firm to fraudulently acquire money.
               THE COURT: Okay. And so you used a checking account
        number associated with an account belonging to Alesha Sigmeth
        Roberts or her law firm?
               THE DEFENDANT: Right.
               THE COURT: And you acknowledge that checking account
        number fits the definition of identification information in the Iowa
        Code?
               THE DEFENDANT: Yes.
               THE COURT: Okay.          And you acknowledge that you
        fraudulently used that identification information consisting of the
        checking account number from Ms. Sigmeth Roberts’ or her law
                                           4


       firm’s checking account with the intent to obtain money from the use
       of that bank account number; is that right?
               THE DEFENDANT: Yes.
               THE COURT: And do you acknowledge that Ms. Sigmeth
       Roberts was a victim of that crime or her law firm?
               THE DEFENDANT: Yes, her law firm.

       Mollo later admitted he “cashed the check, but I guess I helped the people

cash the other two checks” in an amount more than $1000.

       Under Iowa Code section 715A.8(2) (2017), a person commits identity theft

if: “the person fraudulently uses or attempts to use identification information of

another person, with the intent to obtain credit, property, services, or other benefit.”

Iowa Code § 715A.8(2) (emphasis added). “Identification information” includes but

is not limited to:

       the name, address, date of birth, telephone number, driver’s license
       number, nonoperator’s identification card number, social security
       number, student identification number, military identification number,
       alien identification or citizenship status number, employer
       identification number, signature, electronic mail signature, electronic
       identifier or screen name, biometric identifier, genetic identification
       information, access device, logo, symbol, trademark, place of
       employment, employee identification number, parent’s legal
       surname prior to marriage, demand deposit account number,
       savings or checking account number, or credit card number of a
       person.

Id. § 715A.8(1)(a) (emphasis added).

       On appeal, Mollo contends the “identification information” used was that of

Sigmeth Roberts Law, PLC, which does not, as described in the minutes and at

hearings, meet the definition of “another person” for purposes section 715A.8(2).

We reject his claim and conclude counsel breached no duty in allowing the plea to

proceed.
                                            5


       As noted by Mollo, the word “person” is not defined in chapter 715A. But a

“person” is defined in section 4.1(20):

              Unless other provided by law, “person” means individual,
       corporation, limited liability company, government or governmental
       subdivision or agency, business trust, estate, trust, partnership or
       association, or any other legal entity.

Because chapter 715A does not provide a different definition for “person,” the term

is not “otherwise provided by law.” It follows that the term “another person” in

section 715A.8(2) should be interpreted to include business entities. See Arends

v. Iowa Select Farms, L.P., 556 N.W.2d 812, 815 (Iowa 1996) (applying Iowa Code

section 4.1 where a statute did not define “person” and interpreting “person” to

include a business entity). Accordingly, we conclude the defendant’s statements

during the plea proceedings along with the minutes of testimony provide a

sufficient factual basis for the plea.

       Mollo next asserts the sentencing court violated his due process rights by

considering and relying on the Iowa Risk Revised Assessment (IRR) in sentencing

him. Mollo did not object to the inclusion of the IRR in his presentencing report.

Because Mollo did not raise this issue in the district court, we cannot reach it on

direct appeal. See State v. Headley, 926 N.W.2d 545, 551-52 (Iowa 2019). He

also faults his attorney for not objecting to the use of the risk-assessment tool at

sentencing. We preserve that claim for development in possible postconviction-

relief proceedings. See id.

       Finally, Mollo contends the court considered an improper factor in

considering the IRR when imposing sentence as it was part of the presentence

investigator’s recommendation.           The consideration of an improper factor
                                        6

constitutes an abuse of the court’s sentencing discretion. State v. Lovell, 857

N.W.2d 241, 242–43 (Iowa 2014). Absent any objection to the information in the

presentence investigation report, the sentencing judge cannot be said to have

abused his or her discretion. The court’s reliance upon the information was neither

misapplied nor unexpected. See Headley, 926 N.W.2d at 552

      We affirm the conviction and sentence.

      AFFIRMED.